 



ACQUISITION AGREEMENT

 

THIS ACQUISITION AGREEMENT is made as of the 17th day of August 2017.

 

AMONG:

 

EXOLIFESTYLE, INC., a corporation formed pursuant to the laws of the State of
Nevada (“EXOL”);

 

AND:

 

SUN PACIFIC POWER CORP., a corporation formed pursuant to the laws of the State
of New Jersey (“SPPC”).

 

WHEREAS:

 

  A. SPPC is a New Jersey corporation operating through several subsidiaries
providing services related to commercial construction, plumbing, and electrical,
as well as development of patented glassless solar panels, smart kiosks, and
trash cans.;         B. The SPPC 1-A Preferred Holders own an aggregate of one
million forty thousand (1,040,000) SPPC 1-A Preferred Stock, being 100% of the
presently issued and outstanding SPPC 1-A Preferred Stock.         C. The SPPC
Preferred B Holders own an aggregate of two hundred (200,000) thousand (200,000)
SPPC Series B Stock, being 100% of the presently issued and outstanding SPPC
Series B Stock.         D. The SPPC Common Shareholders own an aggregate of
twenty-five million six hundred thirty-one thousand two hundred thirty-five
(25,631,235) SPPC Shares, being 100% of the presently issued and outstanding
SPPC Shares;         E. EXOL is fully reporting company as defined by the
Securities Act whose common stock is quoted on the OTCQB and which has sought to
merge with SPPC; and         F. The respective Boards of Directors of EXOL and
SPPC deem it advisable and in the Best interests of EXOL and SPPC, that EXOL
acquire SPPC (the “Acquisition”) pursuant to this Agreement, and the applicable
provisions of the laws of the State of Nevada.

 

NOW THEREFORE, WITNESSETH THAT in consideration of the premises and the mutual
covenants, agreements, representations, and warranties contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE 1 DEFINITIONS AND INTERPRETATION

 

  A. Definitions

 

In this Agreement, the following terms will have the following meanings:

 



  1. “Acquisition” means the Acquisition, at the Effective Time, of SPPC and
EXOL;

 

EXOlifestyle, Inc. – Sun Pacific Power Corp – Acquisition AgreementPage 1 of 31 

 



 

  2. “Agreement” means this agreement among EXOL and SPPC;         3. “Dugan
Warrants” means common stock purchase warrants to purchase 2,108,667 shares of
EXOL common stock at a price of $0.25 per share which expire in June 2018 and
common stock purchase warrants to purchase 100,000 shares of EXOL common stock
at a price of $2.00 per share which expire in June 2018;         4. “EXOL Common
Acquisition Shares” means the 335,182,470 EXOL Common Shares, of which,
283,920,000 are to be issued and delivered to the SPPC 1-A Preferred Holders and
51,262,470 are to be issued and delivered to the SPPC Common Shareholders at
Closing pursuant to the terms of the Acquisition in accordance with Schedule
1A3, annexed hereto;         5. “EXOL Series A Preferred Shares” means the EXOL
Series A Preferred Stock.         6. “EXOL Series B Acquisition Shares” means
the EXOL Series B Convertible Preferred Stock, which shares are to be issued and
delivered to the SPPC 1-A Preferred Holders at Closing pursuant to the terms of
the Acquisition in accordance with Schedules 1A5, annexed hereto respectively;  
      7. “EXOL Series C Acquisition Shares” means the two hundred thousand
(200,000) EXOL Series C Preferred Stock, which shares are to be issued and
delivered to the SPPC Series B Holders at Closing pursuant to the terms of the
Acquisition in accordance with Schedule 1A6 annexed hereto;         8. “Romano
Warrants” means common stock purchase warrants to purchase 2,108,667 shares of
EXOL common stock at a price of $0.25 per share which expire in June 2018 and
common stock purchase warrants to purchase 100,000 shares of EXOL common stock
at a price of $2.00 per share which expire in June 2018;         9. “SPPC
Accounts Receivable” means all accounts receivable and other amounts owing to
SPPC;         10. “SPPC Assets” means all the property and assets of the SPPC
Business of every kind and description wherever situated including, without
limitation, SPPC Inventory, SPPC Material Contracts, SPPC Accounts Receivable,
SPPC Cash, SPPC Intangible Assets and SPPC Goodwill, and all credit cards,
charge cards and banking cards issued to SPPC;         11. “SPPC Business” means
all aspects of the business conducted by SPPC;         12. “SPPC Cash” means all
cash on hand or on deposit to the credit of SPPC on the Closing Date, subject to
reduction pursuant to Section 7.1(f) below;         13. “SPPC Financial
Statements” means collectively, the unaudited financial statements of SPPC for
the fiscal years ended December 31, 2016 and December 31, 2015, and the
unaudited financial statements of SPPC for the period ended March 31, 2017,
which have been previously provided to EXOL, all of which will be prepared in
accordance with United States generally accepted accounting principles and the
requirements of Regulation S-X as promulgated by the Commission;

 



EXOlifestyle, Inc. – Sun Pacific Power Corp – Acquisition AgreementPage 2 of 31 

 

 

  14. “SPPC Goodwill” means the goodwill of the SPPC Business together with the
exclusive right of SPPC to represent itself as carrying on the SPPC Business in
succession of SPPC subject to the terms hereof, and the right to use any words
indicating that the SPPC Business is so carried on including the right to use
the name “Sun Pacific Power Corp.” or any variation thereof as part of the name
of or in connection with the SPPC Business or any part thereof carried on or to
be carried on by SPPC, the right to all corporate, operating and trade names
associated with the SPPC Business, or any variations of such names as part of or
in connection with the SPPC Business, all telephone listings and telephone
advertising contracts, all lists of customers, books and records and other
information relating to the SPPC Business, all necessary licenses and
authorizations and any other rights used in connection with the SPPC Business;  
      15. “SPPC Intangible Assets” means all of the intangible assets of SPPC,
including, without limitation, SPPC Goodwill, all trademarks, logos, copyrights,
designs, and other intellectual and industrial property of SPPC;         16.
“SPPC Inventory” means all inventory and supplies of the SPPC Business as of
March 31, 2017 as increased or decreased in the ordinary course of business;    
    17. “SPPC Material Contracts” means the burden and benefit of and the right,
title and interest of SPPC in, to and under all trade and non-trade contracts,
engagements or commitments, whether written or oral, to which SPPC is entitled
in connection with the SPPC Business under which SPPC is obligated to pay or
entitled to receive the sum of Ten Thousand Dollars ($10,000) or more annually
including, without limitation, any pension plans, profit sharing plans, bonus
plans, loan agreements, security agreements, indemnities and guarantees, any
agreements with employees, lessees, licensees, managers, accountants, suppliers,
agents, distributors, officers, directors, attorneys or others which cannot be
terminated without liability on not more than one month’s notice;         18.
“SPPC Common Shares” means all of the issued and outstanding shares of SPPC’s
common stock;         19. “SPPC Common Shareholders” means all of the holders of
the issued and outstanding SPPC Common Shares;         20. “SPPC 1-A Preferred
Stock” means all of the issued and outstanding shares of SPPC’s series 1-A
preferred stock;         21. “SPPC 1-A Preferred Holders” means all of the
holders of the issued and outstanding SPPC 1-A Preferred Stock;         22.
“SPPC Preferred B Stock” means all of the issued and outstanding shares of
SPPC’s series B preferred stock;         23. “SPPC Preferred B Holders” means
all of the holders of the issued and outstanding SPPC Preferred B Stock;        
24. “Closing” means the completion, on the Closing Date, of the transactions
contemplated hereby in accordance with Article 9 hereof;

 



EXOlifestyle, Inc. – Sun Pacific Power Corp – Acquisition AgreementPage 3 of 31 

 

 

  25. “Closing Date” means the day on which all conditions precedent to the
completion of the transaction as contemplated hereby have been satisfied or
waived;         26. “Commission” means the Securities and Exchange Commission;  
      27. “Effective Time” means the effective date at which all conditions
precedent for Closing have been satisfied and all consideration has been duly
transferred to the appropriate party.;         28. “Exchange Act” means the
Securities Exchange Act of 1934, as amended;         29. “EXOL Business” means
all aspects of any business conducted by (as defined herein);         30. “EXOL
Financial Statements” means, collectively, the unaudited financial statements of
EXOL for the two fiscal years ended September 30, 2016 and 2015, and the
unaudited financial statements of EXOL for the period ending March 31, 2017 as
filed with the U.S. Securities and Exchange Commission;         31. “EXOL Common
Shares” means the shares of common stock in the capital of EXOL;         32.
“Securities Act” means the Securities Act of 1933, as amended;         33.
“Surviving Company” means EXOL;

 

Any other terms defined within the text of this Agreement will have the meanings
so ascribed to them.

 

  B. Captions and Section Numbers

 

The headings and section references in this Agreement are for convenience of
reference only and do not form a part of this Agreement and are not intended to
interpret, define, or limit the scope, extent or intent of this Agreement or any
provision hereof.

 

  C. Section References and Schedules

 

Any reference to a particular “Article”, “section”, “paragraph”, “clause” or
other subdivision is to the particular Article, section, clause or other
subdivision of this Agreement and any reference to a Schedule by letter will
mean the appropriate Schedule attached to this Agreement and by such reference
the appropriate Schedule is incorporated into and made part of this Agreement.

 

  D. Severability of Clauses

 

If any part of this Agreement is declared or held to be invalid for any reason,
such invalidity will not affect the validity of the remainder which will
continue in full force and effect and be construed as if this Agreement had been
executed without the invalid portion, and it is hereby declared the intention of
the parties that this Agreement would have been executed without reference to
any portion which may, for any reason, be hereafter declared or held to be
invalid.

 

EXOlifestyle, Inc. – Sun Pacific Power Corp – Acquisition AgreementPage 4 of 31 

 

 

ARTICLE 2 THE ACQUISITION

 

  A. The Acquisition. At Closing, SPPC shall become a wholly owned subsidiary of
EXOL pursuant to this Agreement..         B. Reserved.         C. Articles of
Incorporation; Bylaws; Directors and Officers. The directors, the number of
which shall be increased to six (6) and officers of the EXOL from and after the
Closing shall be as follows:

 

Party   Position Nicholas Campanella   Director, CEO, President Gregory Rodman  
Director Vincent Randanzzo   Director Sumair Mitroo   Director William Singer  
Director

 

Those positions vacant at the time of Closing shall be appointed by the SPPC
shareholder within fifteen (15) business days from Closing.

 

  D. Consideration.

 

  1. Exchange of Securities. At the Effective Time, by virtue of the
Acquisition, the shares of capital stock of each of SPPC shall be exchanged for
shares of EXOL as follows:

 

  a. Exchange of SPPC Common Shares. Each SPPC Common Share that is issued and
outstanding at the Effective Time, set forth on Schedule 1A3, shall be exchanged
for eight and eighty three one hundredths (8.83) EXOL Common Acquisition Shares
for each SPPC Share for an aggregate total of two hundred eighty four million
two hundred fifteen thousand four hundred twenty (284,248,605) EXOL Common
Acquisition Shares to the holders of SPPC Common Shares.         b. Exchange of
SPPC 1-A Preferred Stock. Each share of SPPC 1-A Preferred Stock that is issued
and outstanding at the Effective Time, set forth on Schedule 1A4, shall be
exchanged for nine hundred seventy-six thousandths (0.9764) EXOL Preferred B
Acquisition Shares (an aggregate of nine hundred seventy-six thousand three
hundred fifty-one (976,351) shares) for each share of SPPC 1-A Preferred Stock.
        c. Exchange of SPPC Preferred B Stock. Each share of SPPC Preferred B
Stock that is issued and outstanding at the Effective Time, set forth on
Schedule 1A5, shall be exchanged for one (1) EXOL Preferred C Acquisition Share
for each share of SPPC Preferred B Stock.

 

  E. Settlement of Dugan Warrants and Romano Warrants. The Dugan Warrants and
the Romano Warrants that are issued and outstanding at the Effective Time, shall
automatically be cancelled and extinguished and converted, without any action on
the part of the holders thereof, into into a total of twenty three thousand six
hundred forty nine (23,649) EXOL Preferred B Acquisition Shares, of which eleven
thousand nine hundred sixty four (11,964) shall be issued to Dugan and eleven
thousand six hundred eighty five (11,685) shall be issued to Romano. All such
Dugan Warrants and Romano Warrants, when so converted, shall no longer be
outstanding and shall automatically be cancelled and retired and shall cease to
exist, and each holder of a certificate representing any such warrants, if any,
shall cease to have any rights with respect thereto, except the right to receive
the EXOL Preferred B Acquisition Shares exchanged in consideration therefor upon
the surrender of such certificate in accordance with this Agreement.

 

EXOlifestyle, Inc. – Sun Pacific Power Corp – Acquisition AgreementPage 5 of 31 

 

 

  F. Settlement of Debt

 

  1. Within fifteen (15) days from Closing, certain debts being owed to Nicholas
Campanella by SPPC identified under Schedule 2E shall be settled for a profit
sharing arrangement, whereby EXOL shall agree to pay to Mr. Campanella five
percent (5%) of net profits of EXOL until such time that the amount identified
in a definitive Profit Share Agreement.         2. Simultaneous to Closing,
Dugan shall enter into a debt forgiveness agreement whereby he foregoes any
rights he has to receive four hundred forty-two thousand five hundred seventy-
eight dollars ($442,578) in compensation and other amounts due from EXOL (the
“Dugan Debt Forgiveness Agreement”); and         3. Simultaneous to Closing,
Romano shall enter into a debt forgiveness agreement whereby he foregoes
Simultaneous to Closing, Romano shall forego any rights he has to receive four
hundred forty-two thousand five hundred seventy-eight dollars ($442,578) in
compensation and other amounts due from Seller (the “Romano Debt Forgiveness
Agreement”).

 

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF EXOL

 

  A. Representations and Warranties

 

EXOL represents and warrants in all material respects to SPPC, with the intent
that SPPC will rely thereon in entering into this Agreement and in approving and
completing the transactions contemplated hereby, that:

 

  1. EXOL - Corporate Status and Capacity

 

  a. Incorporation. EXOL is a corporation duly incorporated and validly existing
under the laws of the State of Nevada, and is in good standing with the office
of the Secretary of State for the State of Nevada.         b. Carrying on
Business. EXOL is duly organized, validly existing and in good standing under
the laws of the State of Nevada and has the requisite corporate power and
authority and all government licenses, authorizations, permits, consents and
approvals required to own, lease, and operate its properties and carry on its
business as now being conducted. EXOL is duly qualified or licensed to do
business and is in good standing in each jurisdiction in which the nature of its
businesses or the ownership or leasing of its properties makes such
qualification or licensing necessary, other than in such jurisdictions where the
failure to be so qualified or licensed (individually or in the aggregate) would
not have a material adverse effect on their respective businesses.         c.
Corporate Capacity. EXOL has the corporate power, capacity, and authority to own
its assets. EXOL has the corporate power, capacity, and authority to enter into
and complete this Agreement.

 

EXOlifestyle, Inc. – Sun Pacific Power Corp – Acquisition AgreementPage 6 of 31 

 

 

  d. Reporting Status; Listing. EXOL files reports pursuant to the Securities
Act and the Exchange Act with the Commission via Edgar and is deemed a fully
reporting company as defined by the Securities Act. The EXOL Common Shares are
quoted on the OTCQB under the symbol “EXOL”.         e. Commission Reports. EXOL
has filed all required filings with the Commission (the “Commission Reports”).
To EXOL’s knowledge, the Commission Reports, at the time filed, complied as to
form in all material respects with the requirements of the Securities Act or the
Exchange Act, as the case may be, and the rules and regulations of the SEC
thereunder applicable to such Commission Reports, including without limitation
any financial statements or schedules included therein, contains any untrue
statements of a material fact or omits to state a material fact necessary in
order to make the statements made, in light of the circumstances under which
they were made, not misleading.

 

  2. EXOL - Capitalization

 

  a. Authorized Capital. As of August7, 2017, the authorized capital of EXOL
consists of 500,000,000 shares of common stock, $0.0001 par value, of which
162,464,899 EXOL Common Shares are issued and outstanding, and 20,000,000 shares
of preferred stock, par value $0.0001, of which exactly 2,000,000 are designated
as Series A Preferred Stock, of which 2,000,000 are issued and outstanding.    
    b. Validly Issued. The existing issued shares of stock of EXOL have been
duly authorized and validly issued and are fully paid and non-assessable and
have been issued in compliance with the requirements of all applicable laws,
including applicable securities laws, and there is no liability for the payment
of any dividends.         c. No Option. Except as provided in in this Agreement,
no person, firm, or corporation has any agreement or option or any right capable
of becoming an agreement or option for the acquisition of any shares of common
stock of EXOL or for the purchase, subscription, or issuance of any of the
unissued shares in the capital of EXOL.

 

  3. EXOL - Records and Financial Statements

 

  a. Charter Documents. The charter documents of EXOL are as provided to SPPC.
EXOL is not in violation or breach of, or in default with respect to, any term
of their respective Certificates of Incorporation (or other charter documents)
or by-laws.         b. EXOL Financial Statements. The EXOL Financial Statements
present fairly, in all material respects, the assets and liabilities (whether
accrued, absolute, contingent, or otherwise) of EXOL, and the results of
operations and changes in financial position of EXOL during the period covered
thereby, in all material respects and have been prepared in accordance with
generally accepted accounting principles consistently applied throughout the
periods indicated.         c. EXOL Accounts Payable and Liabilities. There are
no liabilities, contingent or otherwise, of EXOL which are not reflected in the
EXOL Financial Statements except those incurred in the ordinary course of
business since the date of the EXOL Financial Statements, and neither EXOL has
guaranteed or agreed to guarantee any debt, liability or other obligation of any
person, firm, or corporation.

 

EXOlifestyle, Inc. – Sun Pacific Power Corp – Acquisition AgreementPage 7 of 31 

 

 

  d. EXOL Accounts Receivable. There are no accounts receivable of EXOL which
are not reflected in the EXOL Financial Statements except those incurred in the
ordinary course of business since the date of the EXOL Financial Statements.    
    e. No Debt. EXOL is not, on the date hereof and on Closing will be,
materially indebted to any, person or entity or other third party, including any
affiliate, director, or officer of EXOL, except as reflected in the EXOL
Financial Statements and except for those incurred in the ordinary course of
business since the date of the EXOL Financial Statements.         f. No Related
Party Debt to EXOL. Except as set forth in the Commission Reports, no director
or officer or affiliate of EXOL is now indebted to or under any financial
obligation to EXOL on any account whatsoever, except for advances on account of
travel and other expenses not exceeding One Thousand Dollars ($1,000) in total.
        g. No Dividends. No dividends or other distributions on any shares in
the capital of EXOL or the Subsidiary have been made, declared, or authorized
since the date of the EXOL Financial Statements.         h. No Payments. No
payments of any kind have been made or authorized since the date of the EXOL
Financial Statements to or on behalf of officers, directors, shareholders, or
employees of EXOL or under any management agreements with EXOL, except payments
made in the ordinary course of business and at the regular rates of salary or
other remuneration payable to them.         i. No Pension Plans. There are no
pension, profit sharing, group insurance or similar plans or other deferred
compensation plans affecting EXOL.         j. No Adverse Events. Except as
disclosed in a Commission Report and since September 30, 2015, (i) there has not
been any material adverse change in the properties, results of operations,
financial position or condition (financial or otherwise) of EXOL, its assets or
liabilities or any damage, loss or other change in circumstances materially
affecting EXOL, the EXOL Business or EXOL’s right to carry on the EXOL Business,
other than non-material changes in the ordinary course of business or as
contemplated pursuant to this Agreement, (ii) there has not been any damage,
destruction, loss or other event (whether or not covered by insurance)
materially and adversely affecting EXOL, or the EXOL Business, (iii) there has
not been any material increase in the compensation payable or to become payable
by EXOL to any of EXOL’s officers, employees or agents or any bonus, payment or
arrangement made to or with any of them, (iv) the EXOL Business has been and
continues to be carried on in the ordinary course, (v) EXOL has not waived or
surrendered any right of material value, (vi) EXOL has not discharged, satisfied
or paid any lien or encumbrance or obligation or liability other than current
liabilities in the ordinary course of business; and (vii) no capital
expenditures in excess of Five Thousand Dollars ($5,000) have been authorized or
made by EXOL.

 



EXOlifestyle, Inc. – Sun Pacific Power Corp – Acquisition AgreementPage 8 of 31 

 

 



  4. EXOL - Income Tax Matters



 

  a. Tax Returns. As of the Closing Date, tax returns for 2015, 2014 and 2013
and reports of EXOL required by law to be filed have been filed and are true,
complete, and correct, and any taxes payable in accordance with any return filed
by EXOL or in accordance with any notice of assessment or reassessment issued by
any taxing authority have been so paid and no amounts are owed to any taxing
authority as of the Closing Date. Without limiting the generality of the
foregoing, EXOL hereby represents that no amounts are owed to any taxing
authorities by EXOL for the period commencing on the formation(incorporation) of
EXOL through the Closing Date.         b. Current Taxes. Adequate provisions
have been made for taxes payable for the current period for which tax returns
are not yet required to be filed and there are no agreements, waivers, or other
arrangements providing for an extension of time with respect to the filing of
any tax return by, or payment of, any tax, governmental charge, or deficiency by
EXOL. EXOL is not aware of any contingent tax liabilities or any grounds which
would prompt a reassessment including aggressive treatment of income and
expenses in filing earlier tax returns.

 

  5. EXOL - Applicable Laws and Legal Matters

 

  a. Licenses. EXOL hold all licenses and permits as may be requisite for
carrying on the EXOL Business in the manner in which it has heretofore been
carried on, which licenses and permits have been maintained and continue to be
in good standing except where the failure to obtain or maintain such licenses or
permits would not have a material adverse effect on the EXOL Business.        
b. Applicable Laws. EXOL has not been charged with or received notice of breach
of any laws, ordinances, statutes, regulations, by-laws, orders, or decrees to
which they are subject or which apply to them the violation of which would have
a material adverse effect on the EXOL Business, and to EXOL’s knowledge, EXOL is
not in breach of any laws, ordinances, statutes, regulations, bylaws, orders or
decrees the contravention of which would result in a material adverse impact on
the EXOL Business.         c. Pending or Threatened Litigation. Except as
provided in the Commission Reports, there is no litigation or administrative or
governmental proceeding pending or threatened against or relating to EXOL, or
the EXOL Business nor does EXOL have any knowledge of any act or omission of
EXOL that would form any material basis for any such action or proceeding.      
  d. No Bankruptcy. EXOL has not made any voluntary assignment or proposal under
applicable laws relating to insolvency and bankruptcy and no bankruptcy petition
has been filed or presented against EXOL and no order has been made or a
resolution passed for the winding-up, dissolution or liquidation of EXOL.      
  e. Labor Matters. EXOL is not party to any collective agreement relating to
the EXOL Business with any labor union or other association of employees and no
part of the EXOL Business has been certified as a unit appropriate for
collective bargaining or, to the knowledge of EXOL, has made any attempt in that
regard.         f. Finder’s Fees. EXOL is not a party to any agreement which
provides for the payment of finder’s fees, brokerage fees, commissions or other
fees or amounts which are or may become payable to any third party in connection
with the execution and delivery of this Agreement and the transactions
contemplated herein.         g. No Contracts. EXOL does not, on the date hereof,
and on the Closing, will not, have any contracts with any hospitals. All such
contracts have expired and EXOL has no liability to any person, entity or third
party, including any hospital or other entity previously under contract with
EXOL.

 

EXOlifestyle, Inc. – Sun Pacific Power Corp – Acquisition AgreementPage 9 of 31 

 

 

  6. Execution and Performance of Agreement

 

  a. Authorization and Enforceability. The execution and delivery of this
Agreement, and the completion of the transactions contemplated hereby, have been
duly and validly authorized by all necessary corporate action on the part of
EXOL.         b. No Violation or Breach. The execution and performance of this
Agreement will not:

 

  i. violate the charter documents of EXOL or result in any breach of, or
default under, any loan agreement, mortgage, deed of trust, or any other
agreement to which EXOL,         ii. give any person any right to terminate or
cancel any agreement or any right or rights enjoyed by EXOL,         iii. result
in any alteration of EXOL’s or its subsidiaries’ obligations under any agreement
to which EXOL,         iv. result in the creation or imposition of any lien,
encumbrance, or restriction of any nature whatsoever in favor of a third party
upon or against the assets of EXOL,         v. result in the imposition of any
tax liability to EXOL relating to the assets of EXOL, or         vi. violate any
court order or decree to which either EXOL is subject.

 

  7. The EXOL Business

 

  a. Maintenance of Business. Since the date of the EXOL Financial Statements,
EXOL has not entered into any material agreement or commitment except in the
ordinary course and except as provided in, contemplated by, or set forth in this
Agreement or in the Commission Reports.         b. Subsidiaries. Except as
otherwise disclosed herein, EXOL does not own any subsidiaries and does not
otherwise own, directly or indirectly, any shares or interest in any other
corporation, partnership, joint venture, or firm. References in this Agreement
to any subsidiaries of the EXOL shall include any subsidiary used for the
benefit of the Acquisition contemplated herein or other corporate action such as
a subsidiary for purpose of name change and any other subsidiary that EXOL may
have but has not disclosed in this Agreement.

 

  8. EXOL - EXOL Shares

 

  a. EXOL Shares. The EXOL shares, including all common and preferred, when
delivered to the holders of the respective SPPC shares pursuant to the
Acquisition shall be validly issued and outstanding as fully paid and
non-assessable shares and the EXOL shares shall be transferable upon the books
of EXOL, in all cases subject to the provisions and restrictions of all
applicable securities laws.

 

EXOlifestyle, Inc. – Sun Pacific Power Corp – Acquisition AgreementPage 10 of
31 

 

 

  b. Securities Law Compliance. Except as set forth in the Commission Reports,
EXOL has not issued any shares of its common stock (or securities convertible
into or exercisable for shares of common stock). Neither EXOL nor any person
acting on its behalf has taken or will take any action (including, without
limitation, any offering of any securities of EXOL under circumstances which
would require the integration of such offering with the offering of any EXOL
securities issued to the SPPC Shareholders) which subject the issuance or sale
of such shares to the SPPC shareholders, generally to the registration
requirements of Section 5 of the Securities Act.

 

  B. Survival

 

The representations and warranties of EXOL contained herein are true and correct
as of the date of this Agreement and will be true at and as of Closing in all
material respects as though such representations and warranties were made as of
such time. Notwithstanding the completion of the transactions contemplated
hereby, the waiver of any condition contained herein (unless such waiver
expressly releases a party from any such representation or warranty) or any
investigation made by the SPPC Shareholders, the representations and warranties
of EXOL shall survive the Closing for a period of one (1) year.

 

  C. Indemnity

 

EXOL shall defend, indemnify and save harmless SPPC from and against any and all
claims, demands, actions, suits, proceedings, assessments, judgments, damages,
costs, losses and expenses, including any payment made in good faith in
settlement of any claim, resulting from the breach by EXOL or its Management of
any representation, covenant or warranty made under this Agreement or from any
misrepresentation in or omission from any certificate or other instrument
furnished or to be furnished by EXOL or its Management to SPPC hereunder. Legal
fees and other costs of defending and prosecuting this action shall be borne by
EXOL and its Management.

 

ARTICLE 4 COVENANTS OF EXOL

 

  A. Covenants

 

EXOL and its Management covenants and agrees with SPPC that EXOL will:

 

  1. Conduct of Business. Until the Closing, conduct its business diligently and
in the ordinary course consistent with the manner in which it generally has been
operated up to the date of execution of this Agreement;         2. Access. Until
the Closing, give the SPPC Shareholders and their representatives full access to
all of the properties, books, contracts, commitments, and records of EXOL, and
furnish to the SPPC Shareholders and their representatives all such information
as they may reasonably request;         3. Procure Consents. Until the Closing,
take all reasonable steps required to obtain, prior to Closing, any and all
third-party consents required to permit the Acquisition; and         4. OTC
Markets Filings. Until the Closing, file with the OTC Markets in a timely
manner, all reports and other documents required of EXOL as required to maintain
its listing on the OTCQB tier of the OTC Markets.

 

EXOlifestyle, Inc. – Sun Pacific Power Corp – Acquisition AgreementPage 11 of
31 

 

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF SPPC

 

  A. Representations and Warranties

 

SPPC represents and warrants in all material respects to EXOL, with the intent
that it will rely thereon in entering into this Agreement and in approving and
completing the transactions contemplated hereby, that:

 





  1. SPPC - Corporate Status and Capacity

 



  a. Incorporation. SPPC is a corporation duly incorporated and validly existing
under the laws of the State of New Jersey, and is in good standing with the
office of the Secretary of State for the State of New Jersey.         b.
Carrying on Business. SPPC is duly qualified or licensed to do business and in
in good standing in each jurisdiction in which the nature of its businesses or
the ownership or leasing of its properties makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to be so qualified
or licensed (individually or in the aggregate) would not have a material adverse
effect on its businesses.         c. Corporate Capacity. SPPC has the corporate
power, capacity, and authority to own the SPPC Assets and to carry on the SPPC
Business and SPPC has the corporate power, capacity, and authority to enter into
and complete this Agreement.

 

  2. SPPC - Capitalization

 

  a. Authorized Capital. The authorized capital of SPPC consists of 750,000,000
shares of common stock, par value $0.00001 of which 30,300,151 are issued and
outstanding; and 10,000,000 shares of preferred stock, of which 1,040,000 is
designated as Series 1- A Preferred Stock, of which 1,000,000 shares are issued
and outstanding; and of which 500,000 are designated as Series B Preferred
Stock, of which 200,000 shares are issued and outstanding (together “SPPC
Stock”).         b. Ownership of SPPC Stock. The issued and outstanding share
capital of SPPC consists of shares, both common and preferred, that are validly
issued and outstanding as fully paid and non-assessable shares. The SPPC
respective shareholders are the registered and beneficial owner of the SPPC
shares. The SPPC shares owned by the SPPC shareholders are free and clear of any
and all liens, charges, pledges, encumbrances, restrictions on transfer and
adverse claims whatsoever not created by or through EXOL and/or the Acquirer.
Except as provided in in this Agreement, no person, firm, or corporation has any
agreement or option or any right capable of becoming an agreement or option for
the acquisition of any security of SPPC or for the purchase, subscription, or
issuance of any of the unissued shares in the capital of SPPC.

 

EXOlifestyle, Inc. – Sun Pacific Power Corp – Acquisition AgreementPage 12 of
31 

 

 



  c. No Restrictions. There are no restrictions on the transfer, sale, or other
disposition of SPPC Shares contained in the charter documents of SPPC or under
any agreement.

 

  3. SPPC - Records and Financial Statements

 

  a. Charter Documents. SPPC is not in violation or breach of, or in default
with respect to, any term of its Articles of Incorporation (or other charter
documents) or by-laws.         b. SPPC Financial Statements. The SPPC Financial
Statements present fairly, in all material respects, the assets and liabilities
(whether accrued, absolute, contingent, or otherwise) of SPPC as of the
respective dates thereof, and the results of operations and changes in financial
position of SPPC during the periods covered thereby, and are prepared in
accordance with generally accepted accounting principles consistently applied
throughout the periods indicated.         c. SPPC Accounts Payable and
Liabilities. There are no material liabilities, contingent or otherwise, of SPPC
which are not reflected in the SPPC Financial Statements except those incurred
in the ordinary course of business since the date of the SPPC Financial
Statements.         d. No Dividends. No dividends or other distributions on any
shares in the capital of SPPC have been made, declared, or authorized since the
date of the SPPC Financial Statements.

 

  4. SPPC - Income Tax Matters

 

  a. Tax Returns. All tax returns and reports of SPPC required by law to be
filed have been filed and to the Best of SPPC’s knowledge and belief are true,
complete and correct, and any taxes payable in accordance with any return filed
by SPPC or in accordance with any notice of assessment or reassessment issued by
any taxing authority have been so paid.         b. Current Taxes. Adequate
provisions have been made for taxes payable for the current period for which tax
returns are not yet required to be filed and there are no agreements, waivers,
or other arrangements providing for an extension of time with respect to the
filing of any tax return by, or payment of, any tax, governmental charge, or
deficiency by SPPC. SPPC is not aware of any contingent tax liabilities or any
grounds which would prompt a reassessment including aggressive treatment of
income and expenses in filing earlier tax returns.

 

  5. SPPC - Applicable Laws and Legal Matters

 

  a. Licenses. SPPC holds all licenses and permits as may be requisite for
carrying on the SPPC Business in the manner in which it has heretofore been
carried on, which licenses and permits have been maintained and continue to be
in good standing except where the failure to obtain or maintain such licenses or
permits would not have a material adverse effect on the SPPC Business.        
b. Applicable Laws. SPPC has not been charged with or received notice of breach
of any laws, ordinances, statutes, regulations, by-laws, orders, or decrees to
which it is subject or which applies to it the violation of which would have a
material adverse effect on the SPPC Business, and, to SPPC’s knowledge and
belief, SPPC is not in breach of any laws, ordinances, statutes, regulations,
by-laws, orders or decrees the contravention of which would result in a material
adverse impact on the SPPC Business.

 

EXOlifestyle, Inc. – Sun Pacific Power Corp – Acquisition AgreementPage 13 of
31 

 

 



  c. Pending or Threatened Litigation. There is no material litigation or
administrative or governmental proceeding pending or threatened against or
relating to SPPC, the SPPC Business, or any of the SPPC Assets, nor does SPPC
have any knowledge of any deliberate act or omission of SPPC that would form any
material basis for any such action or proceeding.

 

  d. No Bankruptcy. SPPC has not made any voluntary assignment or proposal under
applicable laws relating to insolvency and bankruptcy and no bankruptcy petition
has been filed or presented against SPPC and no order has been made or a
resolution passed for the winding-up, dissolution or liquidation of SPPC.      
  e. Labor Matters. SPPC is not a party to any collective agreement relating to
the SPPC Business with any labor union or other association of employees and no
part of the SPPC Business has been certified as a unit appropriate for
collective bargaining or, to the knowledge of SPPC, has made any attempt in that
regard and SPPC has no reason to believe that any current employees will leave
SPPC’s employ as a result of this Acquisition.

 

  6. Execution and Performance of Agreement

 

  a. Authorization and Enforceability. The execution and delivery of this
Agreement, and the completion of the transactions contemplated hereby, have been
duly and validly authorized by all necessary corporate action on the part of
SPPC and the SPPC Shareholders.         b. No Violation or Breach. The execution
and performance of this Agreement will not (i) violate the charter documents of
SPPC or result in any breach of, or default under, any loan agreement, mortgage,
deed of trust, or any other agreement to which SPPC is a party, (ii) give any
person any right to terminate or cancel any agreement including, without
limitation, SPPC Material Contracts, or any right or rights enjoyed by SPPC,
(iii) result in any material alteration of SPPC’s obligations under any
agreement to which SPPC is a party including, without limitation, the SPPC
Material Contracts, (iv) result in the creation or imposition of any lien,
encumbrance or restriction of any nature whatsoever in favor of a third party
upon or against the SPPC Assets, (v) result in the imposition of any tax
liability to SPPC relating to SPPC Assets or the SPPC Shares, or (vi) violate
any court order or decree to which SPPC is subject.

 

  7. SPPC Assets - Ownership and Condition

 

  a. No Option. No person, firm or corporation has any agreement or option or a
right capable of becoming an agreement for the purchase of any of the SPPC
Assets.         b. SPPC Material Contracts. The SPPC Material Contracts
constitute all of the material contracts of SPPC.         c. No Default. There
has not been any default in any material obligation of SPPC or any other party
to be performed under any of the SPPC Material Contracts, each of which is in
good standing and in full force and effect and un-amended, and SPPC is not aware
of any default in the obligations of any other party to any of the SPPC Material
Contracts

 

EXOlifestyle, Inc. – Sun Pacific Power Corp – Acquisition AgreementPage 14 of
31 

 

 

  8. SPPC Assets - SPPC Goodwill and Other Assets

 

SPPC does not have any knowledge of any infringement by SPPC of any patent,
trademark, copyright, or trade secret.

 

  9. The Business of SPPC

 

  a. Maintenance of Business. Since the date of the SPPC Financial Statements,
the SPPC Business has been carried on in the ordinary course, and SPPC has not
entered into any material agreement or commitment except in the ordinary course
of business, except as contemplated by this Agreement.         b. Subsidiaries.
SPPC does not have any subsidiaries and does not otherwise own, directly or
indirectly, any shares or interest in any other corporation, partnership, joint
venture, or firm.

 

  B. Survival

 

The representations and warranties of SPPC contained herein will be true at and
as of Closing in all material respects as though such representations and
warranties were made as of such time. Notwithstanding the completion of the
transactions contemplated hereby, the waiver of any condition contained herein
(unless such waiver expressly releases a party from any such representation or
warranty) or any investigation made by EXOL, the representations and warranties
of SPPC shall survive the Closing for a period of two (2) years.

 

  C. Indemnity

 

SPPC agrees to indemnify and save harmless EXOL from and against any and all
claims, demands, actions, suits, proceedings, assessments, judgments, damages,
costs, losses and expenses, including any payment made in good faith in
settlement of any claim (subject to the right of SPPC to defend any such claim),
resulting from the breach by SPPC of any representation or warranty of SPPC made
under this Agreement or from any misrepresentation in or omission from any
certificate or other instrument furnished or to be furnished by SPPC to EXOL
hereunder. Legal fees and other costs of defending and prosecuting this action
shall be borne by SPPC.

 

ARTICLE 6 COVENANTS OF SPPC

 

  A. Covenants

 

SPPC covenants and agrees with EXOL that it will:

 



  1. Conduct of Business. Until the Closing, conduct the SPPC Business
diligently and in the ordinary course consistent with the manner in which the
SPPC Business generally has been operated up to the date of execution of this
Agreement;

 

EXOlifestyle, Inc. – Sun Pacific Power Corp – Acquisition AgreementPage 15 of
31 

 

 

  2. Preservation of Business. Until the Closing, use its Best efforts to
preserve the SPPC Business and the SPPC Assets; and         3. Procure Consents.
Until the Closing, take all reasonable steps required to obtain, prior to
Closing, any and all third-party consents required to permit the Acquisition and
to preserve and maintain the SPPC Assets, including the SPPC Material Contracts.

 

ARTICLE 7 CONDITIONS PRECEDENT

 

  A. Conditions Precedent in favor of EXOL

 

EXOL’s obligations to carry out the transactions contemplated hereby are subject
to the fulfillment (or waiver by EXOL) of each of the following conditions
precedent on or before the Closing:

 

  1. SPPC will have prepared fully PCAOB audited financial statements for the
previous two (2) years and PCAOB auditor reviewed financials for the period
ended March 31, 2017.         2. all documents or copies of documents required
to be executed and delivered to EXOL as set forth in Article 9 hereof will have
been so executed and delivered;         3. all of the terms, covenants, and
conditions of this Agreement to be complied with or performed by SPPC at or
prior to the Closing will have been complied with or performed;         4. title
to the SPPC Shares held by the SPPC Shareholders will be free and clear of all
mortgages, liens, charges, pledges, security interests, encumbrances or other
claims whatsoever not created by or through EXOL and/or the Acquirer;         5.
subject to Article 8 hereof, there will not have occurred:

 

  a. any material adverse change in the financial position or condition of SPPC,
its liabilities or the SPPC Assets or any damage, loss or other change in
circumstances materially and adversely affecting the SPPC Business or the SPPC
Assets or SPPC’s right to carry on the SPPC Business, other than changes in the
ordinary course of business, none of which has been materially adverse, or      
  b. any damage, destruction, loss, or other event, including changes to any
laws or statutes applicable to SPPC or the SPPC Business (whether or not covered
by insurance) materially and adversely affecting SPPC, the SPPC Business or the
SPPC Assets;

 

  6. the transactions contemplated hereby shall have been approved by all other
regulatory authorities having jurisdiction over the subject matter hereof, if
any;         7. all representations and warranties of SPPC contained herein
shall be true and correct as of the Closing Date; and         8. EXOL shall be
in receipt of the SPPC Financial Statements.         9. EXOL shall have entered
into an amendment with the holders of its convertible debt listed in Schedule
7A10 in the form of amendment attached hereto as Exhibit B; and

 

EXOlifestyle, Inc. – Sun Pacific Power Corp – Acquisition AgreementPage 16 of
31 

 

 

  10. EXOL shall have entered into an agreement to sell its subsidiaries
EXO:EXO, Inc. and Pizza Fusion Holdings, Inc. in a form reasonably acceptable to
EXOL’s Board of Directors.

 

  B. Waiver by EXOL

 

The conditions precedent set out in the preceding section are inserted for the
exclusive benefit of EXOL and any such condition may be waived in whole or in
part by EXOL at or prior to Closing by delivering to SPPC a written waiver to
that effect signed by EXOL. In the event that the conditions precedent set out
in the preceding section are not satisfied on or before the Closing, EXOL shall
be released from all obligations under this Agreement.

 

  C. Conditions Precedent in Favor of SPPC

 

The obligations of SPPC to carry out the transactions contemplated hereby are
subject to the fulfillment of each of the following conditions precedent on or
before the Closing:

 

  1. all documents or copies of documents, securities issuances and wire
transfers required to be executed and delivered to EXOL as set forth in Article
9 hereof will have been so executed and delivered;         2. designations for
the EXOL Series B Preferred Stock attached hereto as Exhibit C, shall be duly
filed and stamped by the Secretary of State of the state of Nevada.         3.
the following persons shall be elected officers of EXOL, effective upon the
Effective Time: Nicholas Campanella (Chief Executive Officer and President);    
    4. the board of directors of EXOL shall have expanded to six (6) members in
a form reasonably acceptable to SPPC, Randy Romano and Vaughan Dugan shall
formally resign, and Nicholas Campanella shall be named Chairman of the Board
and each of Gregory Rodman, Vincent Randanzzo, Sumair Mitroo, William Singer,
Dennis Yu shall have been appointed to EXOL’s board of directors;         5. all
of the terms, covenants, and conditions of this Agreement to be complied with or
performed by EXOL at or prior to the Closing shall have been complied with or
performed;         6. SPPC shall have completed its review and inspection of the
books and records of EXOL and shall be reasonably satisfied with same in all
material respects;         7. title to the EXOL Common Acquisition Shares will
be free and clear of all mortgages, liens, charges, pledges, security interests,
encumbrances, or other claims whatsoever;         8. subject to Article 8
hereof, there will not have occurred (i) any material adverse change in the
financial position or condition of EXOL, their assets or liabilities or any
damage, loss or other change in circumstances materially and adversely affecting
EXOL or the EXOL Business or EXOL’s right to carry on the EXOL Business, other
than changes in the ordinary course of business, none of which has been
materially adverse, or (ii) any damage, destruction, loss or other event,
including changes to any laws or statutes applicable to EXOL or the EXOL
Business (whether or not covered by insurance) materially and adversely
affecting EXOL, or its assets;

 

EXOlifestyle, Inc. – Sun Pacific Power Corp – Acquisition AgreementPage 17 of
31 

 

 

  9. the transactions contemplated hereby shall have been approved by all other
regulatory authorities having jurisdiction over the subject matter hereof, if
any;         10. all representations and warranties of EXOL contained herein
shall be true and correct as of the Closing Date;         11. EXOL shall have
entered into an agreement to sell its subsidiaries EXO:EXO, Inc. and Pizza
Fusion Holdings, Inc. in a form reasonably acceptable to EXOL’s Board of
Directors;         12. Dugan shall have entered into the Dugan Debt Forgiveness
Agreement; and         13. Romano shall have entered into the Romano Debt
Forgiveness Agreement.

 

  D. Waiver by SPPC

 

The conditions precedent set out in the preceding section are inserted for the
exclusive benefit of SPPC and any such condition may be waived in whole or in
part by SPPC at or prior to the Closing by delivering to EXOL a written waiver
to that effect signed by SPPC. In the event that the conditions precedent set
out in the preceding section are not satisfied on or before the Closing SPPC
shall be released from all obligations under this Agreement.

 

ARTICLE 8 RISK

 

  A. Material Change in the Business of SPPC

 

  1. If any material loss or damage to the SPPC Business occurs prior to Closing
and such loss or damage, in EXOL’s reasonable opinion, cannot be substantially
repaired or replaced within sixty (60) days, EXOL shall, within two (2) days
following any such loss or damage, by notice in writing to SPPC, at its option,
either:

 

  a. terminate this Agreement, in which case no party will be under any further
obligation to any other party; or         b. elect to complete the Acquisition
and the other transactions contemplated hereby, in which case the proceeds and
the rights to receive the proceeds of all insurance covering such loss or damage
will, as a condition precedent to EXOL’s obligations to carry out the
transactions contemplated hereby, be vested in SPPC or otherwise adequately
secured to the satisfaction of EXOL on or before the Closing Date.

 

  B. Material Change in the EXOL Business

 

  1. If any material loss or damage to the EXOL Business occurs prior to Closing
and such loss or damage, in SPPC’s reasonable opinion, cannot be substantially
repaired or replaced within sixty (60) days, SPPC shall, within two (2) days
following any such loss or damage, by notice in writing to EXOL, at its option,
either:

 



  a. terminate this Agreement, in which case no party will be under any further
obligation to any other party; or

 

EXOlifestyle, Inc. – Sun Pacific Power Corp – Acquisition AgreementPage 18 of
31 

 

 

  b. elect to complete the Acquisition and the other transactions contemplated
hereby, in which case the proceeds and the rights to receive the proceeds of all
insurance covering such loss or damage will, as a condition precedent to SPPC’s
obligations to carry out the transactions contemplated hereby, be vested in EXOL
or otherwise adequately secured to the satisfaction of SPPC on or before the
Closing Date.

 

ARTICLE 9 CLOSING

 

  A. Documents to be Delivered by SPPC

 

On or before the Closing, SPPC will deliver or cause to be delivered to EXOL:

 

  1. all reasonable consents or approvals required to be obtained by SPPC for
the purposes of completing the Acquisition;         2. an acknowledgement from
SPPC of the satisfaction of the conditions precedent set forth in section 7.1
hereof; and         3. such other documents as EXOL may reasonably require to
give effect to the terms and intention of this Agreement.

 

  B. Documents to be Delivered by EXOL

 

On or before the Closing, EXOL shall deliver or cause to be delivered to SPPC:

 

  1. an acknowledgement from EXOL of the satisfaction of the conditions
precedent set forth in section 7.3 hereof; and         2. such other documents
as SPPC may reasonably require to give effect to the terms and intention of this
Agreement.         3. Promptly following the Closing, EXOL will deliver or cause
to be delivered certificates for the EXOL Common Acquisition Shares to the SPPC
Shareholders.

 

ARTICLE 10 POST-CLOSING MATTERS

 

Forthwith after the Closing, EXOL and SPPC agree to use all their Best efforts
to:

 

  A. file appropriate filings with the Commission ; and         B. within five
(5) business days after the Closing, file an appropriate documentation with OTC
Markets, including updated addresses, listings of executives, and supplemental
filing evidencing the acquisition itself.

 

EXOlifestyle, Inc. – Sun Pacific Power Corp – Acquisition AgreementPage 19 of
31 

 

 

ARTICLE 11 GENERAL PROVISIONS

 

  A. Governing Law

 

This Agreement will be governed by, and construed and enforced in accordance
with the Laws of the State of Nevada as applied to contracts that are executed
and performed in Nevada, without regard to the principles of conflicts of law
thereof.

 

  B. Indemnification Provisions

 

Notice to Indemnifying Party. If any party (the “Indemnitee”) receives notice of
any claim or the commencement of any action or proceeding with respect to which
the other party (or parties) is obligated to provide indemnification (the
“Indemnifying Party”) pursuant to Sections 3.3 or 5.3 hereof, the Indemnitee
shall give the Indemnifying Party written notice thereof within a reasonable
period of time following the Indemnitee’s receipt of such notice. Such notice
shall describe the claim in reasonable detail and shall indicate the amount
(estimated if necessary) of the losses that have been or may be sustained by the
Indemnitee. The Indemnifying Party may, subject to the other provisions of this
Section 11.2, compromise or defend, at such Indemnifying Party’s own expense and
by such Indemnifying Party’s own counsel, any such matter involving the asserted
liability of the Indemnitee in respect of a third-party claim. If the
Indemnifying Party elects to compromise or defend such asserted liability, it
shall within thirty (30) days (or sooner, if the nature of the asserted
liability so requires) notify the Indemnitee of its intent to do so, and the
Indemnitee, shall reasonably cooperate, at the request and reasonable expense of
the Indemnifying Party, in the compromise of, or defense against, such asserted
liability. The Indemnifying Party will not be released from any obligation to
indemnify the Indemnitee hereunder with respect to a claim without the prior
written consent of the Indemnitee, unless the Indemnifying Party delivers to the
Indemnitee a duly executed agreement settling or compromising such claim with no
monetary liability to or injunctive relief against the Indemnitee and a complete
release of the Indemnitee with respect thereto. The Indemnifying Party shall
have the right to conduct and control the defense of any third-party claim made
for which it has been provided notice hereunder. All costs and fees incurred
with respect to any such claim will be borne by the Indemnifying Party. The
Indemnitee will have the right to participate, but not control, at its own
expense, the defense or settlement of any such claim; provided, that if the
Indemnitee and the Indemnifying Party shall have conflicting claims or defenses,
the Indemnifying Party shall not have control of such conflicting claims or
defenses and the Indemnitee shall be entitled to appoint a separate counsel for
such claims and defenses at the cost and expense of the Indemnifying Party. If
the Indemnifying Party chooses to defend any claim, the Indemnitee shall make
available to the Indemnifying Party any books, records or other documents within
its control that are reasonably required for such defense.

 

  C. Notice

 

Any notice required or permitted to be given by any party will be deemed to be
given when in writing and delivered to the address for notice of the intended
recipient by personal delivery, prepaid certified or registered mail, e-mail, or
Facsimile. Any notice delivered by mail shall be deemed to have been received on
the fourth business day after and excluding the date of mailing, except in the
event of a disruption in regular postal service in which event such notice shall
be deemed to be delivered on the actual date of receipt. Any notice delivered
personally, by e-mail or by Facsimile shall be deemed to have been received on
the actual date of delivery.

 

EXOlifestyle, Inc. – Sun Pacific Power Corp – Acquisition AgreementPage 20 of
31 

 

 

  D. Addresses for Service

 

The address for service of notice of each of the parties hereto is as follows:

 

EXOL:

 

136 NW 16th Street
Boca Raton FL 33432
Attn: Randy Romano

 

With a copy to:

Legal & Compliance, LLC
330 Clematis Street, Suite 217
West Palm Beach, FL 33401
Attn: Lazarus Rothstein, Esq.

 

SPPC:

 

Sun Pacific Power Corp.
1215 Gordon’s Corner Road
Suite 1A

Manalapan, NJ 07726
Attn: Nicholas Campanella

 

With a copy to:

Eilers Law Group, P.A.
1000 Fifth Street

Suite 200 – P2

Miami Beach, FL 33139
Attn: William R. Eilers, Esq.

 

  E. Change of Address

 

Any party may, by notice to the other parties change its address for notice to
some other address.

 

  F. Further Assurances

 

Each of the parties will execute and deliver such further and other documents
and do and perform such further and other acts as any other party may reasonably
require to carry out and give effect to the terms and intention of this
Agreement.

 

  G. Time of the Essence

 

Time is expressly declared to be the essence of this Agreement.

 

  H. Entire Agreement

 

The provisions contained herein constitute the entire agreement among SPPC, the
Acquirer and EXOL respecting the subject matter hereof and supersede all
previous communications, representations, and agreements, whether verbal or
written, among SPPC, the Acquirer and EXOL with respect to the subject matter
hereof.

 

EXOlifestyle, Inc. – Sun Pacific Power Corp – Acquisition AgreementPage 21 of
31 

 

 

  I. Succession

 

This Agreement will endure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.

 

  J. Assignment

 

This Agreement is not assignable without the prior written consent of the
parties hereto.

 

  K. Expenses

 

Except as noted below, each party agrees to pay, without right of reimbursement
from any other party and regardless of whether or not the transaction is
consummated, the costs incurred by it in connection with this transaction,
including legal fees and other costs incidental to the negotiation of the terms
of the transaction and the preparation of related documentation. SPPC agrees to
pay EXOL’s legal counsel $2,500.00 upon Closing to partially reimburse it for
legal fees incurred in connection with its representation of EXOL in connection
with the Acquisition.

 

  L. Counterparts

 

This Agreement may be executed in counterparts, each of which when executed by
any party will be deemed to be an original and all of which counterparts will
together constitute one and the same Agreement. Delivery of executed copies of
this Agreement by Facsimile will constitute proper delivery.

 

  M. Termination

 

This Agreement may only be terminated at any time prior to the Closing Date:

 

  1. upon mutual written consent authorized by the Board of Directors of EXOL
and SPPC; or         2. by either EXOL or SPPC if the Closing shall not have
been consummated by the close of business on August 20, 2017.

 

[Remainder of page intentionally left blank.]

 

EXOlifestyle, Inc. – Sun Pacific Power Corp – Acquisition AgreementPage 22 of
31 

 

 

IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.

 

 [image_005.jpg]



 

EXOlifestyle, Inc. – Sun Pacific Power Corp – Acquisition AgreementPage 23 of
31 

 

 

EXHIBIT A

 

Profit Sharing Agreement

 

To be Drafted.

 

EXOlifestyle, Inc. – Sun Pacific Power Corp – Acquisition AgreementPage 24 of
31 

 

 

EXHIBIT B

 

FORM OF AMENDMENT TO CONVERTIBLE NOTE

 

EXOlifestyle, Inc. – Sun Pacific Power Corp – Acquisition AgreementPage 25 of
31 

 

 

AMENDMENT TO CONVERTIBLE PROMISSORY NOTE

 

THIS AMENDMENT TO CONVERTIBLE PROMISSORY NOTE (the “Amendment”) is made
effective as of August , 2017 (the “Effective Date”) by and between
EXOlifestyles, Inc., a Nevada corporation (the “Company”) and [holder] (the
“Holder”) (collectively the “Parties”).

 

BACKGROUND

 

A.       The Company and Holder are the parties to that certain Convertible
Promissory Note originally issued by the Company to the Holder on [date] (the
“Note”)

 

B.The principal balance of the Note is [principal] as of the Effective Date and
the accrued and unpaid interest on the Note is [interest] as of March 31, 2017
(collectively, the “Indebtedness”); and

 

C.       In exchange for the Holder’s waiver of an existing event of default
under Section 8 of the Note relating to the Company’s failure to pay the Note in
full upon Maturity (the “Triggering Event”) and such other good and valuable
consideration provided for in this Amendment.

 

D.      The Parties desire to amend the Note as set forth below and take such
further action as set forth below as part of the Company’s efforts to more
closely unify the rights of holders of its convertible debt and other
convertible instruments.

 

NOW THEREFORE, in consideration of the execution and delivery of the Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

1.Section 4 of the Note shall be replaced in its entirety with the following:

 

Section 5. Conversion.

 

a)Automatic Conversion. The Indebtedness shall automatically convert into shares
of the Common Stock at the Conversion Price (as hereinafter defined) without any
action of the Holder immediately following the effective date Articles of
Amendment to the Company’s Articles of Incorporation which increases the number
of the Company’s authorized shares of Common Stock or upon completion of a
reverse stock split so that there are a sufficient number of shares of Common
Stock to permit a full conversion of the amounts due under the Note (the
“Conversion Condition”). The number of shares of Common Stock shall be
determined by dividing the outstanding principal balance due under this Note
plus accrued interest thereon by the Conversion Price. Promptly after occurrence
of the Conversion Condition, the Company shall issue to the Holder a certificate
representing the number of shares of Common Stock issued pursuant to the
automatic conversion provision set forth in this Section 4as determined in
accordance herewith.

 

b)Conversion Price; Number of Shares. The conversion price shall be $0.0489 per
share, after giving effect to an anticipated 1:50 reverse stock split
(the“Reverse Split”) of the Company’s Common Stock (the “Conversion Price”),
subject to further adjustment from time to time upon the happening of certain
events as set forth below. The number of shares of Common Stock to be issued
upon conversion of this Note after giving effect to the Reverse Split is
anticipated to be [no of shares] shares plus such other additional shares issued
to cover the accrued but unpaid interest on the principal balance of this Note.

 

1 

 

 

c)In the event the Conversion Condition does not occur by September 30, 2017,
this Note shall be deemed to be in default and the Holder may elect to pursue
any remedies available to it under law, including, but not limited to requiring
immediate payment of the principal amount due under this Note, plus accrued
interest and any other amounts due hereunder without discount or reduction of
any sort as may be provided for elsewhere in this Amendment.

 

2.       Extension of Maturity Date. The Maturity Date of the Note shall be
extended for a period of sixty (60) days from the Effective Date.

 

3.Reserved.

 

4.       Forbearance and Waiver. Subject to the terms and conditions herein, the
Holder agrees that it will forbear from exercising any of its rights or remedies
under the Note as the result of the Triggering Event. Furthermore, the Holder
hereby waives any right to receive interest on the Note after March 31, 2017.

 

5.       Governing Law and Venue. The Company and Holder each irrevocably agrees
that any dispute arising under, relating to, or in connection with, directly or
indirectly, this Note or related to any matter which is the subject of or
incidental to this Note (whether or not such claim is based upon breach of
contract or tort) shall be subject to the exclusive jurisdiction and venue of
the state and/or federal courts located in Palm County, Florida; provided,
however, Holder may, at the Holder’s sole option, elect to bring any action in
any other jurisdiction. This provision is intended to be a “mandatory” forum
selection clause and governed by and interpreted consistent with Florida law.
The Company and Holder each hereby consents to the exclusive jurisdiction and
venue of any state or federal court having its situs in said county, and each
waives any objection based on forum non conveniens. The Company hereby waives
personal service of any and all process and consent that all such service of
process may be made by certified mail, return receipt requested, directed to the
Company, as set forth herein in the manner provided by applicable statute, law,
rule of court or otherwise. Except for the foregoing mandatory forum selection
clause, all terms and provisions hereof and the rights and obligations of the
Company and Holder hereunder shall be governed, construed and interpreted in
accordance with the laws of the State of Nevada, without reference to conflict
of laws principles.

 

6.       This Amendment shall be deemed part of, but shall take precedence over
and supersede any provisions to the contrary contained in the Note and the
Subscription Agreement, where applicable. All initial capitalized terms used in
this Amendment shall have the same meaning as set forth in the Note unless
otherwise provided. Except as specifically modified hereby, all of the
provisions of the Note, which are not in conflict with the terms of this
Amendment, shall remain in full force and effect.

 

2 

 

 

SIGNATURE PAGE TO NOTE AMENDMENT

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

EXOlifestyles, Inc. [holder]     By:   By:   Vaughan Dugan Name:   Chief
Executive Officer Title:  





 

4

 

 

EXHIBIT C

 

DESIGNATIONS OF SERIES B AND SERIES C PREFERRED STOCK

 

EXOlifestyle, Inc. – Sun Pacific Power Corp – Acquisition AgreementPage 26 of 31

 

 

EXOLIFESTYLE, INC.

 

CERTIFICATE OF DESIGNATION OF PREFERENCES, RIGHTS AND LIMITATIONS

OF

SERIES B PREFERRED STOCK AND

SERIES C CONVERTIBLE PREFERRED STOCK

 

DESIGNATION OF THE SERIES B PREFERRED STOCK

 

DESIGNATION OF THE SERIES B CONVERTIBLE PREFERRED STOCK

 

Section 1. Designation, Amount, and Par Value. The series of preferred stock
shall be designated as Series B Convertible Preferred Stock (the "Preferred
Stock") and the number of shares so designated shall be 1,000,000. Each share of
Preferred Stock shall have a par value of $0.001 per share.

 

Section 2. Voting Rights.

 

a)Subject to the provision for adjustment hereinafter set forth, each share of
Preferred Stock shall entitle the Holder thereof to the number of votes as shall
be equal to the aggregate number of shares of Common Stock into which the Series
B shall be convertible.

 

b)Except as otherwise provided herein, by law, or in any other Certificate of
Designation creating a series of preferred stock or any similar stock, the
Holders of shares of Preferred Stock, the holders of shares of Common Stock and
any other capital stock of the Corporation having general voting rights shall
vote together as one class on all matters submitted to a vote of stockholders of
the Corporation.

 

Section 3. Liquidation. Upon any liquidation, dissolution or winding-up of the
Corporation, whether voluntary or involuntary (a "Liquidation"), the Holders
shall be entitled to receive out of the assets of the Corporation, whether such
assets are capital or surplus, for each share of Preferred Stock an amount equal
to the Holder's pro rata share of the assets and funds of the Corporation to be
distributed, assuming their conversion of Preferred Stock to Common Stock and if
the assets of the Corporation shall be insufficient to pay in full such amounts,
then the entire assets to be distributed to the Holders shall be distributed
among the Holders ratably in accordance with the respective amounts that would
be payable on such shares if all amounts payable thereon were paid in full.

 

-1-

 

 

Section 4. Conversion.

 

a)Automatic Conversion. Each share of Preferred Stock shall automatically
convert into shares of the Common Stock at the Conversion Rate (as hereinafter
defined) without any action of the Holder immediately following the effective
date Articles of Amendment to the Company’s Articles of Incorporation which
increases the number of the Company’s authorized shares of Common Stock or upon
completion of a reverse stock split so that there are a sufficient number of
shares of Common Stock to permit a full conversion of the Stated Value of all
shares of the issued and outstanding Preferred Stock (the “Conversion
Condition”). The number of shares of Common Stock shall be determined by
multiplying the number of shares of Preferred Stock by the Conversion Rate.
Promptly after occurrence of the Conversion Condition, the Company shall issue
to the Holder a certificate representing the number of shares of Common Stock
issued pursuant to the automatic conversion provision set forth in this Section
4 as determined in accordance herewith.

 

b)Conversion Rate; Number of Shares. The conversion rate shall be 30.8565 share,
after giving effect to an anticipated 1:50 reverse stock split (the “Reverse
Split”) of the Company’s Common Stock (the “Conversion Price”), subject to
further adjustment from time to time upon the happening of certain events as set
forth below. The number of shares of Common Stock to be issued upon conversion
of this Series B Preferred Stock after giving effect to the Reverse Split is
anticipated to be shares.

 

Section 5. Reacquired Shares. Any shares of Preferred Stock purchased or
otherwise acquired by the Corporation in any manner whatsoever shall be retired
and cancelled promptly after the acquisition thereof. All such shares shall upon
their cancellation become authorized but unissued shares of preferred stock and
may be reissued as part of a new series of preferred stock to be created by
resolution or resolutions of the Board of Directors, subject to the conditions
and restrictions on issuance set forth herein.

 

Section 6. Miscellaneous.

 

a)Notices. Any and all notices or other communications of deliveries to be
provided by the Holder hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, sent by facsimile to
the Company, sent by a nationally recognized overnight courier service,
addressed to the Corporation, Attn: Chief Executive Officer or such other
address or facsimile number as the Corporation may specify for such purposes by
notice to the Holders delivered in accordance with this Section. Any and all
notices or other communications or deliveries to be provided by the Corporation
hereunder shall be in writing and delivered personally, by facsimile, sent by a
nationally recognized overnight courier service addressed to each Holder at the
facsimile telephone number or address of such Holder appearing on the books of
the Corporation, or if no such facsimile telephone number or address appears, at
the principal place of business of the Holder. Any notice or other communication
or deliveries hereunder shall be deemed given and effective on the earliest of
(i) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Section prior to
5:30 p.m. (eastern standard time), (ii) the date after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section later than 5:30 p.m. (eastern
standard time) on any date and earlier than 11:59 p.m. (eastern standard time)
on such date,(iii) the second Business Day following the date of mailing, if
sent by nationally recognized overnight courier service, or (iv) upon actual
receipt by the party to whom such notice is required to be given. "Business Day"
shall mean a day which is not a (i) Saturday, (ii) Sunday or (iii) a national
holiday observed in the United States.

 

-2-

 

 

b)Lost or Mutilated Preferred Stock Certificate. If a Holder's Preferred Stock
certificate shall be mutilated, lost, stolen or destroyed, the Corporation shall
execute and deliver, in exchange and substitution for and upon cancellation of a
mutilated certificate, or in lieu of or in substitution for a lost, stolen or
destroyed certificate, a new certificate for the shares of Preferred Stock so
mutilated, lost, stolen or destroyed but only upon receipt of evidence of such
loss, theft or destruction of such certificate, and of the ownership hereof, and
indemnity, if requested, all reasonably satisfactory to the Corporation.

 

c)Governing Law. All questions concerning the construction, validity,
enforcement, and interpretation of this Certificate of Designation shall be
governed by and construed and enforced in accordance with the internal laws of
Nevada, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement,
and defense of the transactions by this Certificate of Designation (whether
brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees, or agents) shall be commenced in the state
and federal courts sitting in Nevada (the "Nevada Courts"). Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the Nevada Courts
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, or such
Nevada Courts are improper or inconvenient venue for such proceeding. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Certificate of Designation and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Certificate of Designation
or the transactions contemplated hereby. If either party shall commence an
action or proceeding to enforce any provisions of this Certificate of
Designation, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys' fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

 

d)Waiver. Any waiver by the Corporation or the Holder of a breach of any
provision of this Certificate of Designation shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Certificate of Designation. The failure of the
Corporation or the Holder to insist upon strict adherence to any term of this
Certificate of Designation on one or more occasions shall not be considered a
waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Certificate of Designation. Any
waiver must be in writing.

 

-3-

 

 

e)Severability. If any provision of this Certificate of Designation is invalid,
illegal, or unenforceable, the balance of this Certificate of Designation shall
remain in effect, and if any provision is inapplicable to any person or
circumstance, it shall nevertheless remain applicable to all other persons and
circumstances. If it shall be found that any interest or other amount deemed
interest due hereunder violates applicable laws governing usury, the applicable
rate of interest due hereunder shall automatically be lowered to equal the
maximum permitted rate of interest.

 

f)Next Business Day. Whenever any obligation hereunder shall be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day.

 

g)Headings. The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designation and shall not be deemed to
limit or affect any of the provisions thereof.

 

-4-

 

 

DESIGNATION OF THE SERIES C CONVERTIBLE PREFERRED STOCK

 

Section 1. Designation, Amount, and Par Value. The series of preferred stock
shall be designated as Series C Preferred Stock (the "Series C Preferred Stock")
and the number of shares so designated shall be 500,000. Each share of Preferred
Stock shall have a par value of $0.001 per share.

 

Section 2. Voting Rights.

 

Except as otherwise provided herein and as otherwise required by law, the
holders of each share of the Series C Preferred Stock shall have no votes on any
matters presented to be voted by the holders of common stock.

 

Section 3. Liquidation.

 

Upon any liquidation, dissolution or winding-up of the Corporation, whether
voluntary or involuntary (a "Liquidation"), the Holders are entitled to receive
out of the assets of the Corporation, whether such assets are capital or
surplus, for each share of Series C Preferred Stock an amount equal to the
stated par value per share plus any accrued and unpaid dividends thereon and any
other fees or liquidated damages owing thereon before any distribution or
payment shall be made to the holders of any junior securities, and if the assets
of the Corporation shall be insufficient to pay in full such amounts, then the
entire assets to be distributed to the Holders shall be distributed among the
Holders ratably in accordance with the respective amounts that would be payable
on such shares if all amounts payable thereon were paid in full. A change in
control shall not be treated as Liquidation. The Corporation shall mail written
notice of any such Liquidation, not less than 45 days prior to the payment date
stated therein, to each record Holder.

 

Section 4. Conversion.

 

This Series C Preferred has no conversion rights.

 

Section 5. Stock Dividends.

 

Each share of Series C Preferred Stock shall pay an annual dividend in the
amount of $0.125 per year, for a total of$0.25, over an eighteen (18) month
term, from the date of issuance (the “Commencement Date. Dividend payments shall
be payable as follows: (i) dividend in the amount of$0.0625 per share of Series
C Preferred Stock at the end of each of the third quarter and fourth quarter of
the first twelve (12) months of the twenty-four (24) month period after the
Commencement Date; and (ii) dividend in the amount of $0.03125 per share of
Series C Preferred Stock at the end of each of the four quarters of the second
twelve (12) months of the twenty-four (24) month period after the Commencement
Date. The source of payment of the dividends will be derived from up to
thirty-five percent (35%) of net revenues (''Net Revenues") from the Street
Furniture Division of the Corporation following the seventh (7th) month after
the Commencement Date. To the extent the amount derived from the Net Revenues of
the Street Furniture Division is insufficient to pay dividends of Series C
Preferred Stock, if a sufficient amount is available, the next quarterly payment
date the funds will first pay dividends of Series C Preferred Stock past due.

 

-5-

 

 

Section 6. Automatic Redemption.

 

At the conclusion of twenty-four months after the Commencement Date, and upon
the payment of all dividends due and owing on said Series C Preferred Stock, the
Series C Preferred Stock shall automatically be redeemed by the Corporation and
returned to the Corporation for cancellation, as unissued, non-designated,
preferred shares.

 

Section 7. Miscellaneous.

 

a)Notices. Any and all notices or other communications of deliveries to be
provided by the Holder hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, sent by facsimile to
the Company, sent by a nationally recognized overnight courier service,
addressed to the Corporation, Attn: Chief Executive Officer or such other
address or facsimile number as the Corporation may specify for such purposes by
notice to the Holders delivered in accordance with this Section. Any and all
notices or other communications or deliveries to be provided by the Corporation
hereunder shall be in writing and delivered personally, by facsimile, sent by a
nationally recognized overnight courier service addressed to each Holder at the
facsimile telephone number or address of such Holder appearing on the books of
the Corporation, or if no such facsimile telephone number or address appears, at
the principal place of business of the Holder. Any notice or other communication
or deliveries hereunder shall be deemed given and effective on the earliest of
(i) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Section prior to
5:30 p.m. (eastern standard time), (ii) the date after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section later than 5:30 p.m. (eastern
standard time) on any date and earlier than 11:59 p.m. (eastern standard time)
on such date,(iii) the second Business Day following the date of mailing, if
sent by nationally recognized overnight courier service, or (iv) upon actual
receipt by the party to whom such notice is required to be given. "Business Day"
shall mean a day which is not a (i) Saturday, (ii) Sunday or (iii) a national
holiday observed in the United States.



 

b)Lost or Mutilated Preferred Stock Certificate. If a Holder's Preferred Stock
certificate shall be mutilated, lost, stolen or destroyed, the Corporation shall
execute and deliver, in exchange and substitution for and upon cancellation of a
mutilated certificate, or in lieu of or in substitution for a lost, stolen or
destroyed certificate, a new certificate for the shares of Preferred Stock so
mutilated, lost, stolen or destroyed but only upon receipt of evidence of such
loss, theft or destruction of such certificate, and of the ownership hereof, and
indemnity, if requested, all reasonably satisfactory to the Corporation.

 

-6-

 

 

 

c)Governing Law. All questions concerning the construction, validity,
enforcement, and interpretation of this Certificate of Designation shall be
governed by and construed and enforced in accordance with the internal laws of
Nevada, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement,
and defense of the transactions by this Certificate of Designation (whether
brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees, or agents) shall be commenced in the state
and federal courts sitting in Nevada (the "Nevada Courts"). Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the Nevada Courts
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, or such
Nevada Courts are improper or inconvenient venue for such proceeding. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Certificate of Designation and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Certificate of Designation
or the transactions contemplated hereby. If either party shall commence an
action or proceeding to enforce any provisions of this Certificate of
Designation, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys' fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

 

d)Waiver. Any waiver by the Corporation or the Holder of a breach of any
provision of this Certificate of Designation shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Certificate of Designation. The failure of the
Corporation or the Holder to insist upon strict adherence to any term of this
Certificate of Designation on one or more occasions shall not be considered a
waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Certificate of Designation. Any
waiver must be in writing.

 

e)Severability. If any provision of this Certificate of Designation is invalid,
illegal, or unenforceable, the balance of this Certificate of Designation shall
remain in effect, and if any provision is inapplicable to any person or
circumstance, it shall nevertheless remain applicable to all other persons and
circumstances. If it shall be found that any interest or other amount deemed
interest due hereunder violates applicable laws governing usury, the applicable
rate of interest due hereunder shall automatically be lowered to equal the
maximum permitted rate of interest.

 

f)Next Business Day. Whenever any obligation hereunder shall be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day.

 

g)Headings. The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designation and shall not be deemed to
limit or affect any of the provisions thereof.

 

-7-

 

 

SCHEDULE 1A3

 

EXOlifestyle, Inc. – Sun Pacific Power Corp – Acquisition AgreementPage 27 of 31

 

 

Shareholder 

Number of Shares

Common Shares Received

  

Consideration Number of Common Shares of SPPC

  William Kugelman   3,532,000    400,000  Greg Rodman   9,271,500    1,050,000 
Bernardo Sciortino   1,324,500    150,000  Mike Matrone   6,622,500    750,000 
Maria Campanella   2,207,500    250,000  Laura Randazzo   2,207,500    250,000 
Frank Capria   441,500    50,000  Joseph Barlotta   2,207,500    250,000 
Beverly Barlotta   2,207,500    250,000  Patricia Porcasi   2,207,500  
 250,000  Frank Matrone   1,324,500    150,000  Frank Bavaro   441,500  
 50,000  Ron Ostrofsky   883,000    100,000  Daniel Scavone   883,000  
 100,000  Russel Franscione   883,000    100,000  Joseph Agosta   883,000  
 100,000  Mario Lupia   441,500    50,000  Anthony Gaglione   441,500    50,000 
Ma ShuSheng   441,500    50,000  George Samouhos   441,500    50,000  Anthony
Orsano   441,500    50,000  Ross Fisher   441,500    50,000  Steve Leone 
 441,500    50,000  Carmine DeFalco   441,500    50,000  Steven Bernknopf 
 441,500    50,000  Thomas Annunziata   441,500    50,000  John Barbella 
 441,500    50,000  Christine Donohue   441,500    50,000  Yonggong Wang 
 441,500    50,000  Stratous Samouhos   441,500    50,000  John F. Carroll
Columbian Club   441,500    50,000  Nicholas Campanella   65,342,000  
 7,400,000  Phoenix Worldwide Holdings, LLC   115    13  Jody Samuels 
 19,404,676    2,197,585  Frank Capria   11,858,275    1,342,953  Carol
Campanella   49,006,500    5,550,000  John Wright   883,000    100,000  Raymond
Bunjany   441,500    50,000  David Thompson   883,000    100,000  Doreen
Spinelli   264,900    30,000  Anton Rodman   353,200    40,000 



 



 

 

 

Francis Carson   88,300    10,000  Shaun Rodman   883,000    100,000  Laura
Cohen   441,500    50,000  Stephen Frost   88,300    10,000  Stephen Nolan 
 264,900    30,000  Abner Marcial   88,300    10,000  Jean Itacy   35,320  
 4,000  John Santonocito   88,300    10,000  Margaret Russo   70,640    8,000 
Kenneth Young   883,000    100,000  Roderick Chisholm   176,600    20,000 
Thomas Russo   70,640    8,000  Anthony Pizzariello   176,600    20,000  Michael
Doherty   88,300    10,000  Florence Fazekas   26,490    3,000  John Fazekas 
 220,750    25,000  Joseph Pepitone   88,300    10,000  Glenn Sparapani 
 88,300    10,000  Paul Limoncelli   97,130    11,000  Milssa Gavigan 
 176,600    20,000  Marlon Russell   353,200    40,000  John Summa   883,000  
 100,000  Joseph Kingston   88,300    10,000  Eric Carson   88,300    10,000 
John Ferraro   44,150    5,000  Thomas Naphor   441,500    50,000  Robert
Abrahamsen   88,300    10,000  Joseph D'Arrigo   4,415,000    500,000  Danielle
Santos   88,300    10,000  Joseph D'Arrigo   88,300    10,000  Joanne
Costantino   88,300    10,000  Nicholas Gavigan   88,300    10,000  Daniel
Cutajar   176,600    20,000  Henry Mocko   883,000    100,000  Deborah
Cremona-Forde   176,600    20,000  Dominick Mattina   88,300    10,000  Frank
Fattorusso   88,300    10,000  Rosario Fattorusso   88,300    10,000  Thomas
Collins   70,640    8,000  Dominick Pisano   88,300    10,000  Michael Iraola 
 88,300    10,000  Douglas Carpenter   88,300    10,000  Joseph DiStefano 
 88,300    10,000 

 

 

 

 

Maureen Carpenter   88,300    10,000  Charles Greco   883,000    100,000  Sally
Adams   441,500    50,000  William LaPiana   264,900    30,000  Roshan
Jayasundara   264,900    30,000  NewBridge Securities Corporation   883,000  
 100,000  Christopher Campanella   13,245,000    1,500,000  Danielle Campanella 
 13,245,000    1,500,000  Nicholas Campanella   13,245,000    1,500,000  Summint
Trading   19,502,680    2,208,684  Jean-Marc Zimmerman, LLC   13,245,000  
 1,500,000  Vincent Randazzo   2,207,500    250,000  Sumair Mitroo   441,500  
 50,000  William Singer   441,500    50,000  Eilers Law Group, P.A.   441,500  
 50,000  TOTAL   284,248,605    31,791,235 

 

 

 

 

SCHEDULE 1A4

 

Nicholas Campanella 1,040,000 Shares of Series 1-A Preferred Stock

 

EXOlifestyle, Inc. – Sun Pacific Power Corp – Merger AgreementPage 28 of 31

 

 

SCHEDULE 1A5

 

Anurag Gupta   100,000  Sunny Wong & Giaoling Gao   100,000  Nicholas
Campanella   75,000 

 

EXOlifestyle, Inc. – Sun Pacific Power Corp – Merger AgreementPage 29 of 31

 

 

SCHEDULE 2E

 

Waived for 15 days.

 

EXOlifestyle, Inc. – Sun Pacific Power Corp – Merger AgreementPage 30 of 31

 

 

SCHEDULE 7A10

 

CONVERTIBLE DEBT HOLDERS

 

Bezalel Partners LLC

Longside Ventures, LLC

R&T Sports Marketing, Inc.

Sierra Trading Corp.

Taconic Group, LLC

 

EXOlifestyle, Inc. – Sun Pacific Power Corp – Merger AgreementPage 31 of 31

 



